Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/21/2021 has been entered.
However, the application at hand fails to comply regarding marking amended material for reexamination. As the amendments proposed in the AFCP were NOT entered, the amendments included in the present claim set must be marked as amended material. As stated in the MPEP; 37 C.F.R. 1.530
 (f) Changes shown by markings. Any changes relative to the patent being reexamined which are made to the specification, including the claims, must include the following markings:
(1) The matter to be omitted by the reexamination proceeding must be enclosed in brackets; and
(2) The matter to be added by the reexamination proceeding must be underlined.
The examiner has attempted, to the best of his ability, to underline the appropriate claim limitations, and will examine the material as such for the sake of compact prosecution.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5, 7-12, 19-20 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over the method of “Simultaneous localization and mapping” as presented by Bailey’s Simultaneous localization and mapping: part II [referred to as Bailey], and further in view of Bailey’s “Mobile Robot Localisation and Mapping in Extensive Outdoor Environments” [referred to as Thesis]. 
Regarding claim 1, Bailey teaches;
A method comprising: maintaining, by a computing device, a map of a plurality of markers in an environment (taught as using landmarks for simultaneous localization and mapping, page 108 [IEEE publication page numbering]),
wherein the map comprises a last detection time of each marker of the plurality of markers (implied in performing periodic updates over time; one needs to have a timestamp or store the time of collection to determine the time passed since collection, Computational Complexity, page 109);
receiving, by a computing device, a set of detected markers from a robotic device that is configured to localize in the environment using the plurality of markers (taught as the process of using a robot to build a map and simultaneously localize the robot with landmarks [examiner will interpret landmark and marker interchangeably], page 108). 
updating, by a computing device, in the map, the last detection time of each marker which has a mapped position that corresponds to a detected position of a detected marker in the set of detected markers (implied in performing periodic updates over time; one needs to have a timestamp or store the time of collection to determine the time passed since collection of the landmark, with the time being associated with each landmark, Computational Complexity, page 109); 
identifying, by a computing device, from the plurality of markers in the map, a marker having a last detection time older than a threshold amount of time (implied in performing periodic updates over time; one needs to have a timestamp or store the time of collection to determine the time passed since collection, and the threshold is passed when the time hits the desired period interval, Computational Complexity, page 109); 
determining, by the computing device, a level of robot activity of a plurality of robotic devices in an area proximate to the identified marker since the last detection time of the identified marker (implied in performing periodic updates over time;, where the subgroup map divisions define different update cycles based on the level of activity, Computational Complexity, page 109);
However, Bailey does not explicitly teach; responsive to identifying the marker having the last detection time older than the threshold amount of time, 
determining, by the computing device, that the determined level of robot activity is sufficient to justify removal of the identified marker from the map; and 
based on verifying that the determined level of robot activity is sufficient to justify removal of the identified marker from the map, removing, by the computing device, the marker having the last detection time older than the threshold amount of time from the map; and 
2after removing the marker from the map, causing, by the computing device, one or more robotic devices to navigate within the environment based on the map.
Thesis teaches;
responsive to identifying the marker having the last detection time older than the threshold amount of time (taught as checking consecutive time stamps, which implies a time threshold/period between cycle checks, page 112),- 
verifying, by the computing device, that the determined level of robot activity is sufficient to justify removal of the identified marker from the map (taught as checking consecutive time steps [update cycles], and removing the feature if it is not detected, page 112; while not explicitly a robot activity level, the update cycle is analogous to a level or robot activity, where each time step or update cycle would imply a robot action of mapping the surroundings, and when several consecutive measurements do not detect the feature [enough robot activity], the feature is removed); and 
based on verifying that the determined level of robot activity is sufficient to justify removal of the identified marker from the map, removing, by the computing device, the marker having the last detection time older than the threshold amount of time from the map (taught as removing obscured or no longer detectable markers, Section 5.1.4, which is based on the last version of the predicted map); and 
after removing the marker from the map, causing, by the computing device, one or more robotic devices to navigate within the environment based on the map (taught as the robot conducting updates while navigating the environment, see Fig 5.1).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the specifics of SLAM based techniques regarding occluded markers as taught by Thesis and apply them to the SLAM technique taught by Bailey to designate a refresh rate for updating the map. This balances the efficiency requirements of less frequent updating while maintaining the correctness of the map of markers, which is suggested in Bailey (Partition Updates, pages 109-110), and further enables an uncluttered and contemporary representation of the environment, as taught by Thesis (Section 5.1.4, page 112). 

Regarding claim 5, Bailey as modified by Thesis teaches;
The method of Claim 1 (see claim 1 rejection), further comprising; responsive to the identifying, providing instructions to the robotic device or to a different robotic device to travel to an area proximate to the identified marker to locate or replace the identified marker (taught as a robot periodically travelling and updating the map; when the time threshold is exceeded, the robot will go out to update the map and the identified markers, Computational Complexity, page 109). 


Regarding claim 7, Bailey as modified by Thesis teaches;
The method of Claim 1 (see claim 1 rejection), wherein receiving the set of detected markers from the robotic device comprises receiving a locally built marker map of a portion of the environment from the robotic device (taught as a robot updating only localized portions of the map to save on resources where updates are most likely needed, rather than updating the larger, more static region, Partition Updates, page 109). 

Regarding claim 8, Bailey as modified by Thesis teaches;
The method of Claim 1 (see claim 1 rejection), wherein updating the last detection time of each marker which has a mapped position that corresponds to a detected position of a detected marker in the set of detected markers comprises updating the last detection time of each marker which has a mapped (taught as a robot periodically travelling and updating the map; when the time threshold is exceeded, the robot will go out to update the map and the identified markers and which implies that it updates the last detection time in the process, Computational Complexity, page 109). 


Regarding claim 9, Bailey as modified by Thesis teaches;
The method of Claim 1 (see claim 1 rejection), further comprising: periodically receiving sets of detected markers from the robotic device at a regular time interval; and updating the map based on the periodically received sets of detected markers interval (taught as periodically detecting landmarks and updating the map, Computational Complexity, page 109). 

Regarding claim 10, Bailey as modified by Thesis teaches;
The method of Claim 1 (see claim 1 rejection), further comprising; causing the robotic device to run a localization process during each scan window of a sequence of scan windows (taught as using SLAM, State Augmentation, page 109, where a scan window refers to searching for markers), wherein each run of the localization process generates a respective set of markers detected by the robotic device (taught as the robot identifying new landmarks and adding them to the map, State Augmentation, page 109).
While Bailey does not explicitly teach; “more frequently than a threshold detection rate during a corresponding scan window of the sequence of scan windows”, it would be obvious to one of ordinary 

Regarding claim 11, Bailey as modified by Thesis teaches;
The method of Claim 1 (see claim 1 rejection), further comprising: adjusting the threshold amount of time for different regions of the environment based on a level of robot activity in each region of the different regions (taught as partitioning the environment into more frequently updated subgroups [more robot activity] and a less frequently updated global group [less robot activity], Partition Updates, pages 109-110). 
While Bailey does not explicitly teach having a last detection time associated for the markers, as stated above, this would be implied in the system of periodic updates. It would be obvious to one of ordinary skill in the art to adjust the threshold time for periodic updates based on robot activity as a way to improve the efficiency of mapping, such that the areas more likely to have changes get more updates. Bailey implies this with a partitioned updates based on the activity of the markers within the map and the activity, where a local section of the map updates more frequently than the global, more static, map (Partition Updates, 109-110). For example a charging station for a robot could be relatively infrequently used compared to the work tasks, such as stacking boxes in a warehouse, and thus would not need to be traversed or updated as frequently as a loading and unloading area.

Regarding claim 12, Bailey as modified by Thesis teaches;
The method of Claim 1 (see claim 1 rejection), further comprising: identifying, in the set of detected markers, a candidate marker which has a detected position which does not correspond to a mapped position of any marker in the map (taught as identifying new landmarks as part of the basic state augmentation process, State Augmentation, page 109).

It has been determined that claims 19-20 have no further limitations apart from those already addressed in claim 1. Therefore, claims 19-20 are rejected under the same rationale as claim 1.

Regarding claim 23, Bailey as modified by Thesis teaches;
The method of claim 11 (see claim 11 rejection); wherein adjusting the threshold amount of time based on the regional level of robot activity in each region of the different regions comprises: 
increasing the threshold amount of time for the particular region (taught as partitioning the environment into more frequently updated subgroups [more robot activity and thus smaller time threshold] and a less frequently updated global group [less robot activity and thus larger time threshold], Partition Updates, pages 109-110).
While Bailey does not explicitly teach; determining that the regional level of robot activity in a particular region is lower than the regional level of robot activity in one or more other regions, Bailey does teach forming subgroups partitioning the work space map based on activity level, where more expected activity areas have a lower threshold for updating beacons/markers and further forms submaps based on the observations and global estimates (Partitioned Updates, pages 109-110), which is effectively determining submaps based on activity. 
. 

Claims 4 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Simultaneous localization and mapping: part II [referred to as Bailey] as modified by Bailey’s “Mobile Robot Localisation and Mapping in Extensive Outdoor Environments” [referred to as Thesis], and further in view of Yoshioka (WO2019240208A1). 
Regarding claim 4, Bailey as modified by Thesis teaches;
The method of Claim 1 (see claim 1 rejection). However, Bailey does not explicitly teach; further comprising; wherein initiating the action comprises causing a graphical user interface to display a graphical representation of the map and an indication of the identified marker. 
Yoshioka teaches; further comprising; wherein initiating the action comprises causing a graphical user interface to display a graphical representation of the map and an indication of the identified marker (taught as displaying a detected marker on a display screen of a user terminal, paragraph 0047).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the user interface terminal as taught by Yoshioka into the system taught by Bailey to better communicate the robotic device’s data and allow the user to configure and control the data acquired. Explicitly including user interaction with features or markers presented on the 

Regarding claim 22, Bailey as modified by Thesis teaches;
The method of claim 1 (see claim 1 rejection). However, Bailey does not teach; further comprising: 8responsive to identifying the marker having a last detection time older than a threshold amount of time, adding a negative region to the map corresponding to the marker, wherein the negative region prevents future designation of candidate markers in the negative region.
Yoshioka teaches; further comprising: 8responsive to identifying the marker having a last detection time older than a threshold amount of time, adding a negative region to the map corresponding to the marker, wherein the negative region prevents future designation of candidate markers in the negative region (taught as establishing a negative region, even after removing a marker from the region, paragraph 0047).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to delete markers as taught by Yoshioka in a SLAM method taught by Bailey in order to prevent erroneous data collection; if the robot managed to include an inappropriate marker, it could lead to the robot entering an area that is dangerous to it or to the environment. Additionally, this allows the user to designate temporary markers (such as those taught by Yoshioka, paragraph 0043) in a dynamic mapping system, which is helpful for restricting the robot temporarily (such as when a floor is being washed). 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Simultaneous localization and mapping: part II [referred to as Bailey] as modified by Bailey’s “Mobile Robot Localisation and Mapping in Extensive Outdoor Environments” [referred to as Thesis], and further in view of Palamarchuk (US915214A1). 
Regarding claim 6, Bailey as modified by Thesis teaches;
The method of Claim 1 (see claim 1 rejection). However, Bailey does not teach; wherein the plurality of markers are retroreflective markers, and wherein the robotic device is configured to detect the retroreflective markers using a laser-based sensor. 
Palamarchuk teaches; wherein the plurality of markers are retroreflective markers, and wherein the robotic device is configured to detect the retroreflective markers using a laser-based sensor (taught as using reflective markers for optical detection and inventory and alignment, column 15 line 57-column 16 line 3). 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize reflective markers as taught by Palamarchuk into the method taught by Bailey for localization of the robot in the environment. This allows a robot to easily localize itself with faster state-augmentation determination, which as discussed in the Simultaneous localization and mapping: part II, further optimizes the computational complexity and thus the efficiency and effectiveness of the localization and mapping of the robot.

Claims 14-16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Simultaneous localization and mapping: part II [referred to as Bailey] as modified by Bailey’s “Mobile Robot Localisation and Mapping in Extensive Outdoor Environments” [referred to as Thesis] and further in view of Yoshioka (WO2019240208A1) and the official notice of the examiner.
Regarding claim 14, Bailey as modified by Thesis teaches;
The method of Claim 12 (see claim 12 rejection). However, Bailey does not explicitly teach; further comprising: receiving a threshold number of reports of the candidate marker by the robotic 
Yoshioka teaches; further comprising: causing a graphical user interface to display a graphical representation of the map and an indication of the candidate marker (taught as displaying the marker on the user terminal interface, paragraph 0047). 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the user interface terminal as taught by Yoshioka into the method taught by Bailey to better communicate the robot’s data and allow the user to configure and control the data acquired. Explicitly including user interaction with features or markers presented on the acquired map data allows for further confirmation or rejection of potentially erroneous measurements, and thus provides a more effective robot map. This can additionally prevent locations that could be dangerous to the user or robot, as suggested by Yoshioka (paragraph 0004). While “receiving a threshold number of reports of the candidate marker by the robotic device or a different robotic device; and responsive to receiving a threshold number of reports of the candidate marker” is not explicitly specified, the examiner takes official notice that it would be obvious to one of ordinary skill in the art, as it is common practice in sensor detections to include some threshold of variation or detections to confirm the detected signal in order to prevent erroneous actions.

Regarding claim 15, Bailey as modified by Thesis teaches;
The method of Claim 14 (see claim 14 rejection). However, Bailey does not teach; further comprising: 
receiving, via the graphical user interface, an input signal confirming the candidate marker; adding the confirmed candidate marker to the map; and 

Yoshioka teaches; further comprising: 
receiving, via the graphical user interface, an input signal confirming the candidate marker (taught as the user confirming a recognition state of the marker, paragraph 0060); adding the confirmed candidate marker to the map (taught as storing markers [implicitly the confirmed ones] in a storage memory unit, paragraph 0043); and 
providing instructions to the robotic device to use the confirmed candidate marker for localization (taught as the user confirming the area for the robot to navigate with the markers, paragraph 0069, as well as implying that it includes the confirmed marker while mapping). 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the user interface terminal as taught by Yoshioka into the system taught by Bailey to better communicate the robot’s data and allow the user to configure and control the data acquired. Explicitly including user interaction with features or markers presented on the acquired map data allows for further confirmation or rejection of potentially erroneous measurements, and thus provides a more effective robot map. This can additionally prevent locations that could be dangerous to the user or robot, as suggested by Yoshioka (paragraph 0004).

Regarding claim 16, Bailey as modified by Thesis teaches;
The method of Claim 14 (see claim 15 rejection). However, Bailey does not teach;
further comprising: receiving, via the graphical user interface, an input signal identifying the candidate marker as a negative region; and adding the negative region to the map, wherein the negative region prevents future designation of candidate markers in the negative region. 
Yoshioka teaches; receiving, via the graphical user interface, an input signal identifying the candidate marker as a negative region (taught as setting markers as restricted, paragraph 0048); and adding the negative region to the map (taught as storing markers in a memory storage unit, paragraph 0043), wherein the negative region prevents future designation of candidate markers in the negative region (taught as restrictive areas preventing prohibiting entry to the robot, paragraph 0048). 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the user interface terminal as taught by Yoshioka into the system taught by Bailey to better communicate the robot’s data and allow the user to configure and control the data acquired. Explicitly including user interaction with features or markers presented on the acquired map data allows for further confirmation or rejection of potentially erroneous measurements, and thus provides a more effective robot map. This can additionally prevent locations that could be dangerous to the user or robot, as suggested by Yoshioka (paragraph 0004).

Regarding claim 18, Bailey as modified by Thesis teaches;
The method of Claim 14 (see claim 14 rejection). However, Bailey does not teach; further comprising: 
receiving, from the graphical user interface, an input signal indicating to remove the candidate marker from the map; and 
removing the candidate marker from the map, wherein the removing allows a future designation of the candidate marker based on additional future detections. 
Yoshioka teaches; further comprising: 
receiving, from the graphical user interface, an input signal indicating to remove the candidate marker from the map (taught as the user deleting a marker from the map, paragraph 0047); and 
implied in detection of new markers without a specific policy to ‘remember’ a deleted tag for prevented detection). 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to allow the user to delete markers as taught by Yoshioka in a SLAM method taught by Bailey in order to prevent erroneous data collection; if the robot managed to include an inappropriate marker, it could lead to the robot entering an area that is dangerous to it or to the environment. Additionally, this allows the user to designate temporary markers (such as those taught by Yoshioka, paragraph 0043) in a dynamic mapping system, which is helpful for restricting the robot temporarily (such as when a floor is being washed). 

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over “Simultaneous localization and mapping: part II [referred to as Bailey] as modified by Bailey’s “Mobile Robot Localisation and Mapping in Extensive Outdoor Environments” [referred to as Thesis], Yoshioka (WO2019240208A1), and further in view of Smith (US20100250366A1). 
Regarding claim 17, Bailey as modified by Thesis teaches;
The method of Claim 16 (see claim 16 rejection). However, Bailey does not teach; further comprising providing instructions to the robotic device to ignore detections in the negative region during localization. 
Smith teaches; further comprising providing instructions to the robotic device to ignore detections in the negative region during localization (taught as ignoring markers depending on predefined criterion, paragraph 0072). 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the ignoring policy as taught by Smith into the system taught by Bailey . 

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Simultaneous localization and mapping: part II [referred to as Bailey] as modified by Bailey’s “Mobile Robot Localisation and Mapping in Extensive Outdoor Environments” [referred to as Thesis], and further in view of Beevers (Mapping with Limited Sensing, 2007).
Regarding claim 21, Bailey as modified by Thesis teaches;
The method of claim 1 (see claim 1 rejection). However, Bailey does not explicitly teach; wherein determining the level of robot activity of the plurality of robotic devices comprises determining whether a certain number of robotic devices of the plurality of robotic devices have traversed an area proximate to the mapped location of the marker since the last detection time of the marker.
Beevers teaches; herein determining the level of robot activity of the plurality of robotic devices comprises determining whether a certain number of robotic devices of the plurality of robotic devices have traversed an area proximate to the mapped location of the marker since the last detection time of the marker (taught as using multiple robots to work together to build maps, including cooperative landmarks and applying single robot techniques to a multi-robot context, section 2.9.5 Multi-robot mapping; while not explicitly using specifying a level of activity/threshold number of robot confirmations, this implies that would get or use multiple confirmations about a landmark with different robots).


Response to Arguments
The applicant argues on pages 12-13 of the remarks that the rationale provided for threshold detection times provided in the previous rejection is based on improper hindsight. In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). Furthermore, the teachings of Thesis, as presented above, demonstrate the claimed threshold of detection.

The applicant argues on pages 13-14 that Bailey’s partitioning of a map into submaps with periodic updates does not relate to determining a level of robot activity, and rather as a reduction of computational effort. The examiner respectfully disagrees, and, as presented above, has further clarified 

The applicant argues on page 14 of the remarks that based on the allowability of claim 1, independent claims 19-20 should also be allowed. In light of the above rejection, this argument is rendered moot.
	The applicant argues on page 14 of the remarks that based on the allowability of claim 1, dependent claims 4-12, 14-18, and 21-23 should also be allowed. In light of the above rejections, this argument is rendered moot.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL ANFINRUD whose telephone number is (571)270-3401. The examiner can normally be reached on M-F 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on (571)270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-
/GABRIEL ANFINRUD/Examiner, Art Unit 3662 

/MAHMOUD S ISMAIL/Primary Examiner, Art Unit 3662